Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 1 of 9
                                      Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 2 of 9



  CASE NAME:     DALTON LOGISTICS, INC.
  CASE NUMBER:   20-30902



                                               COMPARATIVE BALANCE SHEETS
ASSETS                                       FILING DATE*      MONTH                 MONTH           MONTH           MONTH           MONTH            MONTH
                                           2/3/2020 0:00         2/29/2020 0:00
CURRENT ASSETS
Cash                                                    0.00                  0.00
Accounts Receivable, Net                                0.00                  0.00
Inventory: Lower of Cost or Market                      0.00                  0.00
Prepaid Expenses                                        0.00                  0.00
Investments                                             0.00                  0.00
Other                                                   0.00                  0.00
TOTAL CURRENT ASSETS                                    0.00                  0.00            0.00            0.00            0.00            0.00                      0.00
PROPERTY, PLANT & EQUIP. @ COST                         0.00                  0.00
Less Accumulated Depreciation                           0.00                  0.00
NET BOOK VALUE OF PP & E                                0.00                  0.00            0.00            0.00            0.00            0.00                      0.00
OTHER ASSETS
 1. Tax Deposits                                        0.00                  0.00
 2. Investments in Subsidiaries                         0.00                  0.00
 3. Electric Deposit                                    0.00                  0.00
 4.                                                                           0.00
TOTAL ASSETS                                          $0.00                 $0.00            $0.00           $0.00           $0.00           $0.00                  $0.00
                                          * Per Schedules and Statement of Affairs
         MOR-2                                                                                                                                       Revised 07/01/98
                                        Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 3 of 9



        CASE NAME:     DALTON LOGISTICS, INC.
       CASE NUMBER:    20-30902



                                                COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                       FILING DATE*       MONTH                MONTH           MONTH           MONTH           MONTH            MONTH
EQUITY                                     2/3/2020 0:00         2/29/2020 0:00
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                        0.00                 0.00
PRE-PETITION LIABILITIES
 Notes Payable - Secured                                0.00                 0.00
 Priority Debt                                          0.00                 0.00
 Federal Income Tax                                     0.00                 0.00
 FICA/Withholding                                       0.00                 0.00
 Unsecured Debt                                         0.00                 0.00
 Other                                                  0.00                 0.00
TOTAL PRE-PETITION LIABILITIES                          0.00                 0.00            0.00            0.00            0.00            0.00                      0.00
TOTAL LIABILITIES                                       0.00                 0.00            0.00            0.00            0.00            0.00                      0.00
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK                                         0.00                 0.00
COMMON STOCK                                            0.00                 0.00
ADDITIONAL PAID-IN CAPITAL                              0.00                 0.00
RETAINED EARNINGS: Filing Date                          0.00                 0.00
RETAINED EARNINGS: Post Filing Date                     0.00                 0.00            0.00            0.00
TOTAL OWNER'S EQUITY (NET WORTH)                        0.00                 0.00            0.00            0.00            0.00            0.00                      0.00
TOTAL
LIABILITIES &
OWNERS EQUITY                                        $0.00                 $0.00            $0.00           $0.00           $0.00           $0.00                  $0.00
                                         * Per Schedules and Statement of Affairs
           MOR-3                                                                                                                                    Revised 07/01/98
                                  Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 4 of 9



 CASE NAME:     DALTON LOGISTICS, INC.
 CASE NUMBER:   20-30902

                             SCHEDULE OF POST-PETITION LIABILITIES
                                          MONTH               MONTH           MONTH           MONTH           MONTH            MONTH
                                                  2/29/2020
TRADE ACCOUNTS PAYABLE
TAX PAYABLE
 Federal Payroll Taxes                                0.00
 State Payroll Taxes                                  0.00
 Ad Valorem Taxes                                     0.00
 Other Taxes                                          0.00
TOTAL TAXES PAYABLE                                   0.00             0.00            0.00            0.00            0.00                      0.00
SECURED DEBT POST-PETITION                            0.00
ACCRUED INTEREST PAYABLE                              0.00
ACCRUED PROFESSIONAL FEES*                            0.00
OTHER ACCRUED LIABILITIES
 1.
 2.
 3.
TOTAL POST-PETITION LIABILITIES (MOR-3)             $0.00             $0.00           $0.00           $0.00           $0.00                  $0.00
 *Payment requires Court Approval
     MOR-4                                                                                                                    Revised 07/01/98
                                        Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 5 of 9



CASE NAME:     DALTON LOGISTICS, INC.
CASE NUMBER:   20-30902

                                                               AGING OF POST-PETITION LIABILITIES
                                                               MONTH

    DAYS               TOTAL                 TRADE                   FEDERAL               STATE            AD VALOREM,
                                            ACCOUNTS                  TAXES                TAXES            OTHER TAXES
0-30                             0.00
31-60                            0.00
61-90                            0.00
91+                              0.00
TOTAL                          $0.00                   $0.00                   $0.00                $0.00            $0.00                      $0.00

                                                               AGING OF ACCOUNTS RECEIVABLE



   MONTH

0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                          $0.00                   $0.00                   $0.00                $0.00            $0.00                      $0.00

               MOR-5                                                                                                         Revised 07/01/98
                                                           Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 6 of 9



         CASE NAME:          DALTON LOGISTICS, INC.
        CASE NUMBER:         20-30902
                                                                     STATEMENT OF INCOME (LOSS)
                                                          MONTH                      MONTH                 MONTH           MONTH           MONTH           MONTH           FILING TO
                                                                     2/29/2020                                                                                             DATE
REVENUES (MOR-1)                                                           0.00                                                                                                               0.00
TOTAL COST OF REVENUES                                                     0.00                                                                                                               0.00
GROSS PROFIT                                                               0.00                     0.00            0.00            0.00            0.00            0.00                      0.00
OPERATING EXPENSES:
   Selling & Marketing                                                       0.00                                                                                                           0.00
   General & Administrative                                                  0.00                                                                                                           0.00
   Insiders Compensation                                                     0.00                                                                                                           0.00
   Professional Fees                                                         0.00                                                                                                           0.00
   Other                                                                     0.00                                                                                                           0.00
   Other                                                                     0.00                                                                                                           0.00
TOTAL OPERATING EXPENSES                                                     0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                          0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
INTEREST EXPENSE                                                             0.00                                                                                                           0.00
DEPRECIATION                                                                 0.00                                                                                                           0.00
OTHER (INCOME) EXPENSE*                                                      0.00                                                                                                           0.00
OTHER ITEMS**                                                                0.00                                                                                                           0.00
TOTAL INT, DEPR & OTHER ITEMS                                                0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
NET INCOME BEFORE TAXES                                                      0.00                   0.00            0.00            0.00            0.00            0.00                    0.00
FEDERAL INCOME TAXES                                                         0.00                                                                                                           0.00
NET INCOME (LOSS) (MOR-1)                                                  $0.00                   $0.00           $0.00           $0.00           $0.00           $0.00                  $0.00
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6                                                                                                                                                       Revised 07/01/98
                                                        Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 7 of 9



  CASE NAME:        DALTON LOGISTICS, INC.
 CASE NUMBER:       20-30902

CASH RECEIPTS AND                                           MONTH                MONTH            MONTH            MONTH            MONTH            MONTH            FILING TO
DISBURSEMENTS                                               2/3/2020-2/29/2020                                                                                        DATE
 1. CASH-BEGINNING OF MONTH                                            $0.00             $0.00            $0.00            $0.00            $0.00            $0.00                  $0.00
RECEIPTS:
 2. CASH SALES                                                           0.00                                                                                                            0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                    0.00                                                                                                            0.00
 4. LOANS & ADVANCES (attach list)                                       0.00                                                                                                            0.00
 5. SALE OF ASSETS                                                       0.00                                                                                                            0.00
 6. OTHER (attach list)                                                  0.00                                                                                                            0.00
TOTAL RECEIPTS**                                                         0.00             0.00             0.00             0.00             0.00             0.00                       0.00
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                    0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                          0.00                                                                                                         0.00
 8. PAYROLL TAXES PAID                                                   0.00                                                                                                         0.00
 9. SALES, USE & OTHER TAXES PAID                                        0.00                                                                                                         0.00
10. SECURED/RENTAL/LEASES                                                0.00                                                                                                         0.00
11. UTILITIES & TELEPHONE                                                0.00                                                                                                         0.00
12. INSURANCE                                                            0.00                                                                                                         0.00
13. INVENTORY PURCHASES                                                  0.00                                                                                                         0.00
14. VEHICLE EXPENSES                                                     0.00                                                                                                         0.00
15. TRAVEL & ENTERTAINMENT                                               0.00                                                                                                         0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                      0.00                                                                                                         0.00
17. ADMINISTRATIVE & SELLING                                             0.00                                                                                                         0.00
18. OTHER (attach list)                                                  0.00                                                                                                         0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                      0.00             0.00             0.00             0.00             0.00             0.00                    0.00
19. PROFESSIONAL FEES                                                    0.00                                                                                                         0.00
20. U.S. TRUSTEE FEES                                                    0.00                                                                                                         0.00
21. OTHER REORGANIZATION EXPENSES (attach list)                          0.00                                                                                                         0.00
TOTAL DISBURSEMENTS**                                                    0.00              0.00             0.00             0.00             0.00             0.00                   0.00
22. NET CASH FLOW                                                        0.00              0.00             0.00             0.00             0.00             0.00                   0.00
23. CASH - END OF MONTH (MOR-2)                                        $0.00             $0.00            $0.00            $0.00            $0.00            $0.00                  $0.00
                                                        * Applies to Individual debtors only
              MOR-7                                     **Numbers for the current month should balance (match)                                                        Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                                   Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 8 of 9



     CASE NAME:     DALTON LOGISTICS, INC.
     CASE NUMBER:   20-30902

                                             CASH ACCOUNT RECONCILIATION
                                              MONTH OF February 3-29, 2020
BANK NAME                                       N/A                    N/A                  N/A                N/A
ACCOUNT NUMBER                       #                         #                        #
ACCOUNT TYPE                                 OPERATING              PAYROLL                 TAX            OTHER FUNDS                   TOTAL
BANK BALANCE                                            0.00                     0.00               0.00               0.00                      $0.00
DEPOSITS IN TRANSIT                                     0.00                     0.00               0.00               0.00                      $0.00
OUTSTANDING CHECKS                                      0.00                     0.00               0.00               0.00                      $0.00
ADJUSTED BANK BALANCE                                 $0.00                      0.00             $0.00              $0.00                       $0.00
BEGINNING CASH - PER BOOKS                              0.00                     0.00               0.00               0.00                      $0.00
RECEIPTS*                                               0.00                     0.00               0.00               0.00                      $0.00
TRANSFERS BETWEEN ACCOUNTS                              0.00                     0.00               0.00               0.00                      $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL        DEBTOR MFR-2                          0.00                    0.00                0.00               0.00                      $0.00
CHECKS/OTHER DISBURSEMENTS*                             0.00                    0.00                0.00               0.00                      $0.00
ENDING CASH - PER BOOKS                               $0.00                   $0.00               $0.00              $0.00                       $0.00

MOR-8                                *Numbers should balance (match) TOTAL RECEIPTS and                                       Revised 07/01/98
                                      TOTAL DISBURSEMENTS lines on MOR-7
                                              Case 20-30902 Document 59 Filed in TXSB on 03/12/20 Page 9 of 9



CASE NAME:        DALTON LOGISTICS, INC.
CASE NUMBER:      20-30902


                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                  MONTH                    MONTH                   MONTH                   MONTH                    MONTH                     MONTH
  INSIDERS: NAME/COMP TYPE                                      Feb-20

 1.                                                                 0.00
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                            $0.00                   $0.00                    $0.00                   $0.00                    $0.00                       $0.00

                                                  MONTH                    MONTH                   MONTH                   MONTH                    MONTH                     MONTH
          PROFESSIONALS


 1. HooverSlovacek, LLP                                             0.00
 2.
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                            $0.00                   $0.00                    $0.00                   $0.00                    $0.00                       $0.00

    MOR-9                                                                                                                                                                    Revised 07/01/98
